Citation Nr: 0622754	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  05-20 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in San Juan, the Commonwealth of Puerto Rico, that, in 
pertinent part, denied service connection for a back 
condition.


FINDING OF FACT

A chronic back condition was not diagnosed until several 
years following service.


CONCLUSION OF LAW

A back condition was not incurred or aggravated during the 
veteran's service, nor can this condition be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The veteran asserts that service connection is warranted for 
a back condition.  As an initial matter, the Board notes that 
the AOJ issued the veteran a statement of the case relative 
to the claim here at issue in May 2005.  Thereafter, 
additional medical evidence was added to the claims file; 
specifically, VA treatment records dated from February 2005 
through February 2006.  The Board has reviewed this evidence 
and finds that it is not pertinent to the claim currently at 
issue inasmuch as it does not contain any meaningful 
information that addresses a relationship between the 
veteran's current back complaints and service.  Accordingly, 
there is no need to return the veteran's claims to the RO for 
preparation of a supplemental statement of the case.  
38 C.F.R. § 19.31 (2005).  Indeed, a remand at this point 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

The veteran's service medical records showed that the he 
complained of low back pain twice in August 1982, with no 
history of trauma to the back.  

An orthopedic note prepared for a VA examination report dated 
in August 1988 did not show a diagnosis of a chronic back 
condition.

An August 2004 VA progress note showed that the veteran had a 
complaint of low back pain.

A VA progress note dated in December 2004 noted that the 
veteran reported a history of low back pain "of more than 10 
years evolution after a fall at active duty."  The examiner 
gave an impression of L5 Spondylolysis with moderate 
degenerative changes of the pars interarticularis defect 
impinging on the right L5 lateral recess as well as moderate 
canal stenosis and degenerative grade I spondylolysis at L4-
L5 level as described.  The examiner then gave an assessment 
of low back pain secondary to facet DJD and moderate spinal 
stenosis and Grade I spondylolysthesis.  The examiner noted 
radicular changes to the right side suggestive of an L5 
radiculopathy but also noted a history of ethanolism that 
could also lead to peripheral neuropathy.

There are also subsequent VA progress notes that show the 
veteran complaining of back pain.  However, none of them give 
him a specific diagnosis, nor do they link his current back 
condition to his service.  Instead, most of them focus on 
psychiatric treatment.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board finds that service connection for a back condition 
is not warranted on a direct or presumptive because there is 
no competent evidence of a link between the veteran's current 
back condition, which began many years following separation 
from active duty, and his service.  While it appears the 
veteran complained of back pain in service he was not 
diagnosed with a specific, chronic medical condition at that 
time.  His service medical records are devoid of any 
complaint of back pain throughout more than 3 years of 
service subsequent to 1982 and the discharge examination was 
normal, with no pertinent diagnoses.  There is no record of 
complaint or treatment for a back condition within the one 
year period necessary for presumptive service connection.  
The veteran complained of back pain in August 2004 was 
diagnosed with low back pain secondary to facet DJD and 
moderate spinal stenosis and Grade I spondylolysthesis in a 
VA progress note report dated in December 2004, over 18 years 
following his separation from service.  This lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Finally, the Board finds that there is no 
competent evidence linking the veteran's low back condition 
to his service.  The Board has considered the statement 
regarding the history of the veteran's low back pain in the 
December 2004 progress note.  However, the Board finds that 
this report is "by history" and is not a medical statement 
etiologically relating the veteran's condition to his 
service.  The claim must therefore be denied.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify as to observable symptoms, see Falzone v. Brown, 8 
Vet. App. 398, 403 (1995), a layperson is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issue, and 
that it outweighs the lay statements.

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
December 2004.  The December 2004 letter satisfied element 
(1) by informing the veteran that evidence of an injury or 
disease that began or was aggravated in service, evidence of 
a current disability, and a medical opinion establishing a 
nexus between the two was necessary to substantiate his 
claims for service connection.  It satisfied element (2) by 
informing the veteran that VA was responsible for obtaining 
relevant records from any Federal agency and that VA would 
make reasonable efforts to get any records not held by a 
Federal agency.  The December 2004 letter satisfied element 
(3) by informing the veteran and his representative that it 
was his responsibility to make sure VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  With respect to element (4), the Board notes 
that the December 2004 letter requested that the veteran 
provide VA with any evidence or information he may have 
pertaining to his appeal.  

In this case, the veteran was given notice of what type of 
information and evidence was needed to substantiate his 
claims and was also given notice of the type of evidence 
necessary to establish effective dates for the disabilities 
on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection decided herein, any questions as to the 
appropriate effective dates to be assigned are rendered moot.

As for VA's duty to assist a veteran, the veteran's available 
service medical records, private treatment records, and VA 
examination reports have been obtained and associated with 
the file.  There is no indication that relevant records exist 
that have not been obtained or attempted to be obtained.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this case, the veteran's 
disabilities were evaluated in VA examinations.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102.  There 
is no reasonable possibility that further assistance to the 
veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d).




ORDER

Service connection for a back condition is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


